Judgment unanimously affirmed, with costs. Appeal from judgment entered on report of official referee. The judgment awarded retained percentages, on a contract with the State for a public improvement, to the assignee of the contractor, a bank, which advanced moneys used in the prosecution of the work. The assignment purported to transfer “ all moneys due and to become due * * * on monthly and final estimates, for labor and material performed and furnished in connection with the said contract.” This is held to include retained percentages. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.